DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 – 13, 16 – 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, the prior art does not disclose a shipping assembly as claimed, further wherein:
a first transport assembly and a second transport assembly, each transport assembly comprising a chassis; two opposed wheels pivotally mounted on the chassis to permit the transport assembly to be steered; means for fixing the angular orientation of the two opposed wheels at a select one of multiple angular orientations, so as to be able to vary the turning radius of the shipping assembly.  Claims 11 – 13, 16 – 22 and 24 depend from independent claim 10.  Therefore, claims 10 – 13, 16 – 22 and 24 are all allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia L. Brittman/         Examiner, Art Unit 3611     

/ANNE MARIE M BOEHLER/           Primary Examiner, Art Unit 3611